DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered. Claims 1-27 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 15-27are rejected under 35 U.S.C. 103 as being unpatentable  over Jones et al (US Pub No. US2016/0225192) in the view of Cox et al. (US Pub No. US2011/0015533). 
Regarding claim 1, Jones teaches A wireless medical device-placing system comprising (Figure 1): and an alternative-reality headset (figure 1, element 100, paragraph 0026) including: 
However, Jones fails to explicitly teach an ultrasound probe configured to emit ultrasound signals into a patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array; a medical-device tip-location sensor ("TLS") configured for placement on a chest of the patient, electronic circuitry including memory and a processor configured to: transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient; and transform TLS signals from the TLS into location information for a medical device within the patient when the TLS is placed on the chest of the patient.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches an ultrasound probe configured to emit ultrasound signals into a patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array (Figure 2, paragraph 0120); a medical-device tip-location sensor ("TLS") configured for placement on a chest of the patient (Figure 2, element 50, paragraph 0130), electronic circuitry including memory and a processor configured to (figure 1, elements 20 and 22, paragraph 0116): transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient (figure 4, paragraph 0123); and transform TLS signals from 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a probe for imaging the patient and a magnetic sensor for location information. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors.

Regarding claim 4, Jones teaches The medical device-placing system according to claim 1, wherein the alternative- reality headset is configured to transform the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm and display both the virtual medical device and the objects of virtual anatomy over the environment (Figure 18, paragraphs 0091, 0098, 0102, and 0115).

Regarding claim 5, Jones teaches the medical device-placing system according to claim 1, wherein the alternative- reality headset is configured to anchor the virtual medical device and the objects of virtual anatomy to a persistent location on the display screen, a persistent location in a reference frame of the wearer, or a persistent location in the environment (paragraphs 0023 and 0115).

Regarding claim 6, Jones teaches the medical device-placing system according to claim 1, the alternative-reality headset further including one or more eye-tracking cameras coupled to 

Regarding claim 7, Jones teaches the medical device-placing system according to claim 1, the alternative-reality headset further including one or more patient-facing cameras coupled to the frame configured to capture gestures of the wearer (figure 9, element 602, paragraphs 0053 and 0056), the processor of the alternative-reality headset further configured -49-Docket No. 101672.0264P3 to process the gestures with a gesture-command algorithm to identify gesture-based commands issued by the wearer for execution thereof by the alternative-reality headset (figure 9, element 602, paragraphs 0053 and 0056).

Regarding claim 8, Jones teaches the medical device-placing system according to claim 1, the alternative-reality headset further including one or more microphones coupled to the frame configured to capture audio of the wearer (figure 9, element 612, paragraph 0054), the processor of the alternative-reality headset further configured to process the audio with an audio-command algorithm to identify audio-based commands issued by the wearer for execution thereof by the alternative-reality headset (figure 9, element 612, paragraph 0054).


However, fails to explicitly teach an ultrasound probe configured to emit ultrasound signals into a patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array; a medical-device tip-location sensor ("TLS") configured for placement on a chest of the patient; a stylet configured for insertion into a lumen of a medical device, the stylet including an electrocardiogram ("ECG") electrode in a distal-end portion of the stylet configured to generate a set of ECG signals in response to electrical changes associated with depolarization and repolarization of a heart of the patient; a processing means configured for processing the echoed ultrasound signals, the TLS signals, and the set of ECG signals, the processing means including electronic circuitry including memory and a processor configured to: transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient; transform TLS signals from the TLS into location information for the medical device within the patient when the TLS is placed on the chest of the patient; and transform the set of ECG signals into an ECG.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches an ultrasound probe configured to emit ultrasound signals into a patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array (Figure 2, paragraph 0120); a medical-device tip-location sensor ("TLS") configured for placement 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a probe for imaging the patient, a TLS sensor for location information, and ECG electrode for heart information. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors. Also, it will assist the clinician in determining when the desired catheter tip location has been achieved.

Regarding claim 15, Jones teaches The medical device-placing system according to claim 9, wherein the processing means is configured to transform the ultrasound-image segments into 

Regarding claim 16, Jones teaches The medical device-placing system according to claim 9, wherein the processing means is a console of the medical device-placing system (figure 9, element 620, paragraph 0055), an alternative-reality headset of the medical device-placing system (figure 1, element 100, paragraph 0026).

Regarding claim 17, Jones teaches the medical device-placing system according to claim 16, however, fails to explicitly teach wherein the stylet is configured to connect to the TLS through a sterile drape separating a sterile field including the stylet from a non-sterile field including the TLS, the TLS is configured to communicate with the console over a first wired connection to a first port of the console, and the ultrasound probe is configured to communicate with the console over a second wired connection to a second port of the console.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches the stylet is configured to connect to the TLS through a sterile drape separating a sterile field including the stylet from a non-sterile field including the TLS (paragraph 0152), the TLS is configured to communicate with the console over a first wired connection to a first port of the console, and the ultrasound probe is configured to communicate with the console over a second wired connection to a second port of the console (Fig 2, elements 20, 40, and 50, element 40 is connected to 20 via a wire and element 50 is connected to 20 via another wire).


Regarding claim 18, Jones teaches The medical device-placing system according to claim 17, wherein the alternative- reality headset is configured to anchor the virtual medical device and the objects of virtual anatomy to a persistent location on the display screen, a persistent location in a reference frame of the wearer, or a persistent location in the environment (paragraphs 0023 and 0115).

Regarding claim 19, Jones teaches the medical device-placing system according to claim 17, wherein the display screen is configured to display one or more outlines around one or more corresponding components of the medical device-placing system (paragraph 0115), one or more virtual components over one or more corresponding components of the medical device-placing system, or a combination thereof (paragraph 0115).

Regarding claim 20, Jones teaches the medical device-placing system according to claim 17, however, fails to explicitly teach wherein the display screen is configured to display a TLS outline around the TLS under the sterile drape, a virtual TLS of the TLS anywhere in the environment over the sterile drape, or a combination thereof.

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a display of the TLS sensor outlined. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors.

Regarding claim 21, Jones teaches the medical device-placing system according to claim 9, however fails to explicitly teach wherein the medical device is a peripherally inserted central catheter ("PICC") and a desired location in the patient for the PICC is a superior vena cava proximate a sinoatrial node in a right atrium of the heart of the patient.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches the medical device is a peripherally inserted central catheter ("PICC") and (paragraph 0126) a desired location in the patient for the PICC is a superior vena cava proximate a sinoatrial node in a right atrium of the heart of the patient (paragraph 0115).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a PICC catheter. This modification will help in the initial placement into and advancement through the vasculature of the patient.


Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches a distal-end portion of the virtual medical device indicates proximity to the desired location in the patient by way of a visual indicator as the medical device is advanced through a body of the patient (paragraph 0127).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a visual indication as the device is advanced through the body of the patient. This modification will help the user to determine if the device is placed on the desired location.

Regarding claim 23, Jones teaches displaying over an environment including the patient on a see-through display screen of the alternative-reality headset for a wearer thereof (figure 18, paragraph 0115). A virtual medical device in accordance with the location information for the medical device within objects of virtual anatomy corresponding to the ultrasound-image segments (figure 18, paragraph 0115).
However, fails to explicitly teach emitting ultrasound signals into a patient and receiving echoed ultrasound signals from the patient by way of a piezoelectric sensor array of an ultrasound probe; transforming the echoed ultrasound signals with electronic circuitry in a frame of an alternative-reality headset including memory and a processor to produce ultrasound-image 
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches emitting ultrasound signals into a patient and receiving echoed ultrasound signals from the patient by way of a piezoelectric sensor array of an ultrasound probe (Figure 2, paragraph 0120); transforming the echoed ultrasound signals with electronic circuitry in a frame  including memory and a processor to produce ultrasound-image segments corresponding to anatomical structures of the patient (figure 4, paragraph 0123); transforming magnetic-sensor signals from one or more magnetic sensors disposed within a housing of a medical-device tip-location sensor ("TLS") placed on a chest of the patient with the alternative-reality headset into location information for a magnetized medical device within the patient (figure 2, element 50, paragraphs 0124 and 0130).; one or more graphical-control-element windows including output corresponding to one or more processes of the medical device-placing system  (Figure 17, paragraphs 0164-0165).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a probe for imaging the patient, a TLS sensor for location information, and ECG electrode for heart information. This modification will result in more accurate placement of the medical 

Regarding claim 24, Jones teaches the method according to claim 23, further comprising: capturing in the memory of the alternative-reality headset eye movements of the wearer using one or more eye-tracking cameras coupled to the frame of the alternative-reality headset (paragraphs 0038 and 0051); and processing the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the virtual medical device (paragraphs 0038 and 0051).

Regarding claim 25, Jones teaches the method according to claim 23, further comprising: capturing in the memory of the alternative-reality headset gestures of the wearer using one or more patient-facing cameras coupled to the frame of the alternative-reality headset (figure 9, element 602, paragraphs 0053 and 0056); and processing the gestures with a gesture-command algorithm to identify gesture- based commands issued by the wearer for execution thereof by the alternative- reality headset (figure 9, element 602, paragraphs 0053 and 0056).

Regarding claim 26, Jones teaches the method according to claim 23, further comprising: enabling the wearer to anchor the virtual medical device, any object of the objects of virtual anatomy (paragraphs 0023 and 0115).

.

Claims 2-3 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US Pub No. US2016/0225192) in the view of Cox et al. (US Pub No. US2011/0015533) and in the view of Mehi et al. (US Patent No. US7,901,358).

Regarding claim 2, Jones in the view of Cox teach The medical device-placing system according to claim 1, however, they failed to explicitly teach wherein the alternative- reality headset is configured to capture ultrasound-imaging frames in accordance with an imaging mode of the ultrasound probe, stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
Mehi, in the same field of endeavor in the subject of system for visualizing anatomy, teaches capture ultrasound-imaging frames in accordance with an imaging mode of the ultrasound probe (see col 12, lines 21-62), stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm (see col 63, lines 19-33).


Regarding claim 3, Jones teaches the medical device-placing system according to claim 2, however fails to explicitly teach  the display screen further configured to: display one or more graphical-control-element windows including output corresponding to one or more processes of the medical device-placing system, the one or more windows including an ultrasound window and the output corresponding to the one or more processes of the medical device-placing system including the ultrasound-imaging frames corresponding to ultrasound imaging with the ultrasound probe.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches display one or more graphical-control-element windows including output corresponding to one or more processes of the medical device-placing system (Figure 17, paragraphs 0164-0165), the one or more windows including an ultrasound window and the output corresponding to the one or more processes of the medical device-placing system including the ultrasound-imaging frames corresponding to ultrasound imaging with the ultrasound probe (Figure 17, paragraphs 0164-0165).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to 


Regarding claim 10, Jones in the view of Cox teach The medical device-placing system according to claim 9, however, they failed to explicitly teach the processing means is configured to capture ultrasound-imaging frames in accordance with an imaging mode of the ultrasound probe, stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
Mehi, in the same field of endeavor in the subject of system for visualizing anatomy, teaches the processing means is configured to capture ultrasound-imaging frames in accordance with an imaging mode of the ultrasound probe (see col 12, lines 21-62), stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm (see col 63, lines 19-33).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Mehi to provide an imaging mode and an algorithm to stitch the ultrasound-imaging frames together. This modification will result in more accurate placement of the medical device as it increase the image resolution. 

Regarding claim 11, Jones teaches The medical device-placing system according to claim 10, however fails to explicitly teach, the display screen further configured to: display one or more graphical-control-element windows including output corresponding to one or more processes of the medical device-placing system the one or more windows including an ultrasound window and the output corresponding to the one or more processes of the medical device-placing system including the ultrasound-imaging frames corresponding to ultrasound imaging with the ultrasound probe.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches the display screen further configured to: display one or more graphical-control-element windows including output corresponding to one or more processes of the medical device-placing system (Figure 17, paragraphs 0164-0165), the one or more windows including an ultrasound window and the output corresponding to the one or more processes of the medical device-placing system including the ultrasound-imaging frames corresponding to ultrasound imaging with the ultrasound probe (Figure 17, paragraphs 0164-0165).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide windows including the output corresponding to the one or more processes of the medical device placing system. This modification will result in assisting the clinician in determining when the desired catheter tip location has been achieved.


Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches the one or more windows further include an ECG window and the output corresponding to the one or more processes of the medical device-placing system further includes the ECG corresponding to electrocardiography with the stylet including the ECG electrode (Figure 17, paragraphs 0164-0165).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide windows including an ECG window and the output corresponding to the one or more processes of the medical device placing system. This modification will result in assisting the clinician in determining when the desired catheter tip location has been achieved and track the heart performance of the patient.

Regarding claim 13, Jones teaches the medical device-placing system according to claim 12, further comprising: a number of ECG-electrode pads configured to generate a corresponding number of sets of ECG signals in response to the electrical changes associated with the depolarization and the repolarization of the heart of the patient, wherein the processing means 
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches a number of ECG-electrode pads configured to generate a corresponding number of sets of ECG signals in response to the electrical changes associated with the depolarization and the repolarization of the heart of the patient (paragraph 0137), wherein the processing means is further configured to transform the number of sets of ECG signals into a corresponding number of ECGs (paragraphs 0137 and 0245-0246).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a step to transform the number of sets of ECG signals into a corresponding number of ECGs. This modification will result in assisting the clinician in determining when the desired catheter tip location has been achieved and monitor the heart of the patient.

Regarding claim 14, Jones teaches the medical device-placing system according to claim 13, wherein the output corresponding to the one or more processes of the medical device-placing system further includes the number of ECGs corresponding to electrocardiography with the number of ECG-electrode pads, each of the ECGs in the ECG window configured for arrangement in the ECG window by the wearer of the display screen. 
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches wherein the output corresponding to the one or more processes of the medical device-placing system further includes the number of ECGs corresponding to 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide an ECG window. This modification will result in assisting the clinician in determining when the desired catheter tip location has been achieved and monitor the heart of the patient.
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. The applicant’s argument regarding the prior art reference (Jones) does not teach the limitation “display a virtual medical device in accordance with the location information for the medical device within objects of virtual anatomy”. However, Jones teaches a tracking method for tracking the tool, the surgeon, and the display. The tool’s tracking data is used to superimpose the virtual trajectory of the tool on the virtual anatomy model. When the surgeon repositions or reorients the surgical tool, the system will compute the new position and orientation of the virtual trajectory of the surgical tool (paragraphs 0115-0117). 
The applicant argues that the prior art reference (Jones) does not teach a virtual anatomy that Includes the heart and superior vena cava of a patient, however, the claims don’t limit the virtual anatomy to a virtual representation of the hear and superior vena cava of the patient. Therefore, under the broadest reasonable interpretation the virtual anatomy of the bones taught by Jones read on the claimed virtual anatomy limitation. 
the position tracking system 810 can include a camera system 902 that tracks the location tracking markers 904 attached to a surgery table, tracking markers 906 attached to patient adjacent to a surgical or other target site, tracking markers 908 attached to a surgery tool and/or prosthetic, and tracking markers 910 attached to the HMD 100. The camera system 902 can include a plurality of cameras that are spaced apart at defined locations within an operating room and each having a field of view that can observe objects to be tracked. In the illustrated example, the camera system 902 includes two sets of cameras spaced apart by a known distance and relative orientation. The position tracking system 810 may use active optical markers (e.g., light emitting sources), passive optical markers (e.g., light reflectors), but is not limited to the use of cameras. The position tracking system 810 may additionally or alternatively use electromagnetic ranging and trackers, ultrasonic emitters/sensors for ranging and trackers, etc.”. there are different types of markers that can be used to track the surgical tool inside of the patient. Jones further teaches that the camera can be an ultrasound system, camera, CT scanner, etc. therefore, the system is able of tracking the tool inside of the patient (paragraphs 0059, 0091).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793